The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The following is a Final Office Action on the merits.

Response to Amendment
Acknowledgement is made to the amendment received September 30, 2022, amending Claims 1 and 10-13.  No claims were cancelled by the amendment.  No new claims were added by the amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means”, “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “apparatus” in Claims 1, 2, 5-10, and 13.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

As necessitated by amendment, Claims 1, 5-8, 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fleurant US 3,741,311 (hereafter Fleurant).

Regarding Amended Claim 1, Fleurant anticipates:
1) (Currently Amended) Aturf treatment apparatus 
a cylindrical rotor (drum 5 assembly, Figure 1), rotatable about an axis, the rotor having: 
a first helical track portion (leftmost portion of drum 5 in Figure 2) having a first helical track (leftmost strip 7’ in Figure 2) extending about the axis in a first direction from a first end (left end of drum 5 in Figure 2) of the rotor towards a central portion of the rotor 
a second helical track portion (rightmost portion of drum 5 in Figure 2) having a second helical track (rightmost strip 7’ in Figure 2) extending about the axis in a second direction between a second end (right end of drum 5 in Figure 2) of the rotor and the central portion of the rotor 
wherein each helical track portion comprises between 2 and 10 helical tracks (three strips 7’ on each portion, potentially six strips 7’ shown), each helical track having a plurality of teeth (chains 13 or flexible beater 14) arranged therealong (shown in Figure 7); and
wherein the teeth are closely spaced along the helical tracks to provide substantially full coverage across the rotor such that the rotor is capable of removing in one pass substantially all thatch, grass, infected humus and or sand (shown in attached examiner modified Figure 20 below).  


    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Regarding Claim 5, Fleurant anticipates:
5) (Previously Presented) The apparatus according to claim 1, wherein each helical track (body of strip 7’ is a continuous strip as shown in Figure 9) comprises a substantially continuous structure upstanding from the surface of the rotor (drum 5)(shown in Figure 9).  

Regarding Claim 6, Fleurant anticipates:
6) (Previously Presented) The apparatus according to claim 1, wherein each helical track (strip 7’) comprises a series of discrete brackets or posts (ears 8).  

Regarding Claim 7, Fleurant anticipates:
7) (Previously Presented) The apparatus according to claim 1, wherein each helical track (strip 7’) comprises a slot (formed by gap between adjacent ears, Figure 7) in the surface of the rotor (drum 5) into which a tooth (chains 13 or flexible beater 14) is inserted (Figure 7).

Regarding Claim 8, Fleurant anticipates:
8) (Previously Presented) The apparatus according to claim 1, wherein the length of the first helical track portion (leftmost portion of drum 5 in Figure 2) is equal to the length of the second helical track portion (rightmost portion of drum 5 in Figure 2)(shown in Figure 2). 

Regarding Amended Claim 10, Fleurant anticipates:
10) (Currently Amended) Turf treatment equipment for the treatment of turf (towable thrasher, Title), the equipment comprising, a chassis (planar frame comprising side member portions 1 and 2 and hitching bar 3) and mounted therein the apparatus of claim 1, wherein the turf treatment equipment is configured so that the cylindrical rotor (drum 5) traverses over the turf and rotates relative to the turf (driven by motor 21), so as to lift material therefrom.  

Regarding Amended Claim 11, Fleurant anticipates:
11) (Currently Amended) Turf treatment equipment according to claim 10, comprising a height control arrangement (wheel supports 37 are height adjustable, Column 4, Line 63 – Column 5, Line 4) adapted to control the height of the rotor (drum 5) relative to the turf (Column 5, Line 66 – Column 6, Line 4).  

Regarding Amended Claim 13, Fleurant anticipates:
13) (Currently Amended) A method for the treatment of turf comprising grass growing in a matrix, the method comprising: removing thatch or other infestation (device used in fields) using the apparatus as claimed in claim 1.

As necessitated by amendment, Claims 1, 10, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Merkt US 2014/0174771 (hereafter Merkt)(note: the rejection focuses on Claims 12 and 13, although possibly applicable, the reference is not applied to other claims).

Regarding Amended Claim 1, Merkt anticipates:
1) (Currently Amended) Aturf treatment apparatus 
a cylindrical rotor (cutter head assembly shown in Figure 7), rotatable about an axis, the rotor having: 
a first helical track portion (leftmost portion of cutter assembly in Figure 7) having a first helical track (leftmost helical path of cutter teeth 83, Figure 7) extending about the axis in a first direction from a first end (left end of cutter assembly in Figure 7) of the rotor towards a central portion of the rotor 
a second helical track portion (rightmost portion of cutter assembly in Figure 7) having a second helical track (rightmost helical path of cutter teeth 83, Figure 7) extending about the axis in a second direction between a second end (right end of cutter assembly in Figure 7) of the rotor and the central portion of the rotor 
wherein each helical track portion comprises between 2 and 10 helical tracks (two cutter teeth 83 tracks on each portion, potentially four tracks shown in Figures 7 and 7A) each helical track having a plurality of teeth (cutter teeth 83) arranged therealong (shown in Figure 7); and
wherein the teeth are closely spaced along the helical tracks to provide substantially full coverage across the rotor such that the rotor is capable of removing in one pass substantially all thatch, grass, infected humus and or sand (shown in Figure 7 – side by side arrangement creates substantially full coverage).  

Regarding Amended Claim 10, Merkt anticipates:
10) (Currently Amended) Turf treatment equipment , a chassis (generally rectangular frame comprising side frames 1 and 2 and frame supports 3-5) and mounted therein the apparatus of claim 1, wherein the turf treatment equipment is configured so that the cylindrical rotor (cutter head assembly shown in Figure 7) traverses over the turf and rotates relative to the turf (driven by PTO), so as to lift material therefrom.  

Regarding Amended Claim 12, Merkt anticipates:
12) (Currently Amended) Turf treatment equipment according to claim 10, further comprising a conveyer belt (conveyor belt 77 of conveyor assembly, Figures 1, 10, 17, and 20) to remove the lifted material therefrom (Paragraph [0068]).  

Regarding Amended Claim 13, Merkt anticipates:
13) (Currently Amended) A method for the treatment of turf comprising grass growing in a matrix, the method comprising: removing thatch or other infestation (device used as a turfplanar, Title) using the apparatus as claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fleurant US 3,741,311 (hereafter Fleurant).

Regarding Claim 2, Fleurant teaches:
2) (Previously presented) The apparatus according to claim 1, wherein each helical track portion comprises four helical tracks (see discussion below).
 
	Fleurant discloses in Column 3, Lines 28-31 “Obviously, many other arrangements of spiral strips are possible within the scope of the invention, that is such that there is always at least one strip intersecting any radial plane of the drum 5.”  Fleurant depicts three strips 7’ on each portion in Figures 2 and 3.  It would have been obvious to one with ordinary skill in the art at the time the invention was effectively filed to add another spiral strip with the motivation provide more beating elements per revolution, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding Claim 9, Fleurant teaches:
9) (Previously presented) The apparatus according claim 1, wherein the length of the first helical track portion (leftmost portion of drum 5 in Figure 2) is not equal to the length of the second helical track portion (rightmost portion of drum 5 in Figure 2)(see discussion below).  

	Fleurant discloses in Column 3, Lines 28-31 “Obviously, many other arrangements of spiral strips are possible within the scope of the invention, that is such that there is always at least one strip intersecting any radial plane of the drum 5.”  Fleurant depicts the leftmost and rightmost portions of the drum 5 in Figure 2 as being substantially equal in length.  It would have been obvious design choice to one with ordinary skill in the art at the time the invention was effectively filed to modify the sizes of the portions with the motivation to achieve a desired debris disbursement pattern, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
 	
Response to Arguments
Rejections Under 35 U.S.C. 102
Applicant’s arguments with amendments, filed September 30, 2022, with respect to the 35 U.S.C. 102 rejection(s) of Claims 1, 5-8, 10, 11, and 13 as being anticipated by Fleurant US 3,741,311 and Claims 1, 10 , and 12 as being anticipated by Merkt US 2014/0174771 have been fully considered and are not persuasive.  As necessitated by amendment, the previous rejections have been modified to reflect the current claim language.  

Rejections Under 35 U.S.C. 103
Applicant’s arguments with amendments, filed September 30, 2022, with respect to the 35 U.S.C. 103 rejection(s) of Claims 2 and 9 as being taught by Fleurant US 3,741,311 have been fully considered and are not persuasive.  As necessitated by amendment, the previous rejections have been modified to reflect the current claim language.  

Responses to the Applicant’s specific arguments follow.

The Applicant argues:  “In the Office Action, claims 1, 5-8, 10, 11, and 13 were rejected under 35 U.S.C. § 102 as assertedly being anticipated by U.S. Patent No. 3,741,311 to Fleurant. However, Applicant respectfully notes that Fleurant is directed to a thrasher for ice, and not for treating turf. Namely, Fleurant discloses a drum 5 having three "strips or bands" 7, 7' applied to around the surface of drum 5. Pairs of ears 8 are fixed onto the strips 7, such that a lever 9 is located between the ears 8, with "chains" or a "flexible beater" fixed to the lever 9 (Fleurant at Col. 3, Line 13 - Col. 4, Line 5). In use, the drum rotates and the flexible beaters used to comminute the ice. Therefore, contrary to the assertion of the Office Action, Applicant respectfully submits that it is clear that the metal strips 7, 7' fail to disclose or render obvious at least the first and second helical track portion of the pending claims. Therefore, Applicant respectfully submits that Fleurant fails to anticipate every feature of the pending claims, and requests withdrawal of the rejection. 
Nonetheless, while respectfully noting that no amendment is necessary for at least the above reasons, in an effort to facilitate prosecution only, Applicant has amended claim 1 to include that "the teeth are closely spaced along the helical tracks to provide substantially full coverage across the rotor such that the rotor is capable of removing in one pass substantially all thatch, grass, infected humus and or sand. " Therefore, as Fleurant fails to disclose or render obvious teeth according to the pending claims, Applicant respectfully submits that the pending claims are further patentable over Fleurant. Furthermore, as Fleurant is directed to thrashing snow, Applicant respectfully submits that one having skill in the art would have no motivation to modify Fleurant to have the tooth design of the pending claims for removing thatch, grass, infected humus and/or sand, absent hindsight reliance upon the pending claims. Thus, Applicant respectfully requests withdrawal of the rejection over Fleurant.” 

The Examiner respectfully disagrees.  As best shown in Figures 7 and 20, the metal strips 7 and 7’are helically oriented and contain the mounting ears 8 for the chains 13 or flexible beater 14.  The term “portion” is interpreted as merely a general unbounded area where the claim elements are found.
An Examiner modified version of Figure 20 is provided to show how the device would provide substantially full coverage across the rotor as claimed.
Lastly, Fleurant discloses in the Abstract that his towable thrasher is usable in fields having bushes and operation on roads and airfields as well.  Therefore, its structure is capable of performing a “turf treatment” using the broadest reasonable interpretation.  Additionally, based on the design it would expected to be capable of removing in one pass substantially all thatch and grass since it is essentially employing a line of chains or beater elements in a vertical “string trimmer-like” arrangement along the entire length of the rotor.  

The Applicant argues:  “Next, in the Office Action, claims 1, 10, and 12 were rejected under 35 U.S.C. § 102 as assertedly being anticipated by U.S. Patent App. No. 2014/0174771 to Merkt. Applicant respectfully disagrees. 
Namely, Merkt discloses that "the cutters are arranged in a helical fashion around the head shaft. " For instance, as shown in Figure 6 of Merkt, the cutters in Merkt are arranged in a helical fashion in one direction along the length of the head shaft 84. Therefore, it is clear that Merkt does not disclose "a first helical track (26a) extending about the axis (22) in a first direction from a first end (27a) of the rotor towards a central portion of the rotor (20), wherein the first direction comprises an anticlockwise direction" and "a second helical track (26b) extending about the axis (22) in a second direction between a second end (27b) of the rotor and the central portion of the rotor (22), wherein the second direction comprises a clockwise direction ", as the cutters of Merkt are explicitly disclosed as being arranged in one direction. Therefore, Applicant respectfully submits that Merkt fails to anticipate every feature of the pending claims, and requests withdrawal of the rejection. 
Furthermore, Merkt, states in paragraph [0067] that the cutters extending in a helical configuration along the length of the head shaft provides "optimum cutting operation, ". Therefore, as Merkt explicitly states that the single direction provides a benefit to the cutting operation, it is further clear that a person skilled in the art would have no motivation to modify the cutter configuration disclosed in Merkt absent hindsight reliance upon the pending claims. Thus, Applicant respectfully submits that the pending claims are further nonobvious and respectfully requests withdrawal of the rejection over Merkt.”

The Examiner respectfully disagrees.  As best shown in Figure 7, the cutters on the left size are helically arranged in a pattern opposite to the cutters on the right side.  Therefore, they are arranged on different tracks as claimed.  Additionally, the side by side arrangement, as best shown in Figure 7, creates substantially full coverage across the rotor as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963. The examiner can normally be reached Monday-Thursday 6:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC CARLSON/Primary Examiner, Art Unit 3723